


EXHIBIT 10.50
SPRINT SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
SECTION 1
ESTABLISHMENT AND PURPOSE


1.1 Establishment. The Company established the Plan for certain eligible
Employees, effective as of January 1, 1994. This Plan is hereby amended and
restated effective November 6, 2009.
1.2 Purpose. The Plan is established to supplement the benefits of any
Participant whose retirement income under a Qualified Pension Plan is limited in
accordance with Section 415 or 401(a)(17) of the Code or whose benefit under
such a plan is reduced by his or her Deferred Compensation Plan Deferrals. The
Plan is intended to restore such a Participant's overall retirement income to
the level which would have been payable under the Qualified Pension Plan absent
either such limitation under the Code or absent such deferrals. The Plan is
further intended to facilitate the attraction and retention of senior level
executives who have significant experience with a former employer prior to
becoming employed by an Employer.
It is intended that the Plan qualify as an unfunded plan which is maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees and, to the extent applicable, an
unfunded excess benefit plan, so as to qualify for the various applicable
exceptions and exemptions to the requirements otherwise imposed by ERISA on
employee pension benefit plans.






--------------------------------------------------------------------------------


SECTION 2
DEFINITIONS AND CONSTRUCTION


2.1 Definitions. The following terms, when capitalized as shown below, shall
have the following respective meanings, unless the context clearly indicates
otherwise.
"Board" means the Board of Directors of the Company.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code herein shall include any successor
provisions thereto.
"Committee" means the committee established pursuant to Section 9.
"Company" means Sprint Nextel Corporation, a Kansas corporation ("Sprint") and
its successor or successors.
"Deferred Compensation Plan Deferrals" means the amount of compensation deferred
by a Participant in the Sprint Executive Deferred Compensation Plan to the
extent such compensation would have been compensation for purposes of
determining a Participant’s benefit under the Qualified Pension Plan had the
amount not been deferred; provided, however, that a Deferred Compensation Plan
Deferral shall not include any amount deferred for which the Participant
receives a pension make-up benefit as such term is defined in the Sprint
Executive Deferred Compensation Plan.
"Employee" means any person employed by an Employer who receives regular stated
compensation other than a pension, retainer or fee under contract.
"Employer" means the Company or any subsidiary of the Company which participates
in a Qualified Pension Plan.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time. References to any provision of ERISA herein shall include any
successor provisions thereto.

2

--------------------------------------------------------------------------------


"Gross Misconduct" occurs if the Committee determines that the Participant has
engaged in a willful, deliberate, or gross act of commission or omission which
is injurious to the finances or reputation of the Company or any Subsidiary or
other affiliate.
"Involuntary Termination without Cause" means a Participant’s termination of
employment from the Company and all Subsidiaries, if involuntary and not for
reasons of Gross Misconduct, including but not limited to, termination due to a
job elimination pursuant to a reduction-in-force.
"Normal Retirement Date" means the first day of the calendar month coincident
with or next following the 65th birthday of the Participant.
"Participant" means an Employee who has satisfied the requirements of Section
3.1 for participation in the Plan or a former Employee entitled to benefits
hereunder.
"Plan" means the Sprint Supplemental Executive Retirement Plan, as set forth
herein and as amended from time to time.
"Plan Administrator" means the plan administrator appointed by the Committee
under Section 9.1.
"Qualified Pension Plan" means the Sprint Retirement Pension Plan.
“Separation from Service” means “termination of employment” or “separation from
service” as defined under Section 409A of the Code. However, Separation from
Service will occur when a Participant’s level of services drops to 21 percent or
less of the average level of service provided by the Participant over the
immediately preceding 36 month period (or if providing services for less than 36
months, such lesser period.) If a Participant’s status changes from an Employee
to an independent contractor (other than as a member of the Board), or from an
independent contractor (other than as a member of the board) to an Employee, the
determination of the date of Separation from Service will take into account the
services provided in both capacities.

3

--------------------------------------------------------------------------------


"Subsidiary" means (a) a member of a controlled group of corporations of which
an Employer is a member, (b) an unincorporated trade or business which is under
common control with an Employer as determined in accordance with Section 414(c)
of the Code or (c) a member of an affiliated service group of which an Employer
is a member as determined in accordance with Section 414(m) of the Code. For
purposes hereof, a "controlled group of corporations" means a controlled group
of corporations as defined in Section 1563(a) of the Code, determined without
regard to Sections 1563(a)(4) and 1563(e)(3)(C).
2.2 Construction. Unless the context clearly indicates otherwise, terms not
defined in Section 2.1 shall have the meaning specified in the Qualified Pension
Plan under which the Participant is entitled to a benefit (if defined therein).
In addition, except when otherwise clearly indicated by the context, the plural
shall include the singular and the singular shall include the plural.

4

--------------------------------------------------------------------------------


SECTION 3
PARTICIPATION


3.1 Covered Employees. Any Employee who is not a member of a collective
bargaining unit and whose benefits under a Qualified Pension Plan maintained by
the Company are limited in accordance with section 415 or 401(a)(17) of the Code
shall become a Participant in this Plan as of the date such benefits are first
so limited. Also, any Employee whose Deferred Compensation Plan Deferrals cause
a reduction in his or her benefit under the Qualified Pension Plan shall be a
Participant in this Plan. An Employee whose employment with the Company and all
of its Subsidiaries terminated before January 1, 1994, however, shall not be
eligible to be a Participant herein.
3.2 Benefits Frozen. Accruals under the Plan ceased on December 31, 2005, for
each Participant, except for any Participant specifically designated by the
Employer to provide services to the Employer in connection with the local
telecommunications division.



5

--------------------------------------------------------------------------------


SECTION 4
BENEFIT RESTORATION AMOUNTS


4.1 Computation of Benefit. The monthly amount of benefit restoration payable to
a Participant under this Plan, when expressed in the form of a single life
annuity beginning on the Participant's Normal Retirement Date, shall be equal to
the excess of (a) over (b) where:


(a) equals the Participant's monthly retirement income benefit under the
Qualified Pension Plan, payable in the form of a single life annuity beginning
on such Participant's Normal Retirement Date, as determined under the terms and
conditions of such plan, except that (i) such determination shall disregard the
restrictions on retirement income benefits under such plan which are imposed in
accordance with Sections 415 and 401(a)(17) of the Code and (ii) compensation
for purposes of such determination shall include any Deferred Compensation Plan
Deferrals; and


(b) equals such Participant's actual monthly retirement income benefit under
such Qualified Pension Plan, payable in the form of a single life annuity
beginning on such Participant's Normal Retirement Date, as determined under the
terms and conditions of such plan, including the restrictions on retirement
income benefits under such plan which are imposed in accordance with sections
415 and 401(a)(17) of the Code and excluding any Deferred Compensation Plan
Deferrals from compensation for purposes of such determination.


4.2 Vesting and Forfeiture for Cause. A Participant shall be vested in the
benefit restoration payable under the Plan to the same degree that the
Participant is vested in his or her retirement income benefits under the
Qualified Pension Plan. Notwithstanding the foregoing, however, any vested
supplemental retirement income benefits or survivor benefits payable under this
Plan shall be forfeited, and a Participant, together with any of his or her
beneficiaries, shall have no right to such benefits if: (a) such Participant has
engaged in Gross Misconduct, or (b) the Participant, without the consent of the
Committee, while employed by the Company or a Subsidiary or after termination of
such employment, becomes associated with, employed by, renders services to, or
owns any interest in (other than any non-substantial interest, as determined by
the Committee), any business that is in competition with the Company or with any
business in which the Company

6

--------------------------------------------------------------------------------


has a substantial interest as determined by the Committee. The restriction from
competition after termination of employment described in the preceding sentence
shall not apply to a Participant in the event he or she has an Involuntary
Termination without Cause.



7

--------------------------------------------------------------------------------


SECTION 5
MID-CAREER PENSION ENHANCEMENT


5.1 Recommendation of Participants for Mid-Career Pension Enhancement. Subject
to the approval of the Organization and Compensation Committee of the Board, the
Company’s Chief Executive Officer may recommend Participants who are Senior Vice
President and above to receive a mid-career pension enhancement. Such
recommendation shall be delivered, in writing, to the Committee and shall
specify the following: (a) the identity of the Participant selected, (b) the
number of additional years of service (based on the relevant business experience
of the Participant with another employer prior to his or her employment with the
Company or a Subsidiary) with which such Participant will be credited for the
purpose of calculating benefits in accordance with the benefit formula under the
Qualified Pension Plan, (c) the service requirements which a Participant must
satisfy to be eligible for such benefits (if different than as described in
Section 5.3) and (d) the conditions under which such benefits will be forfeited
(if different than as described in Section 5.4).    
5.2 Computation of Benefit. The monthly amount of any mid-career pension
enhancement benefit payable to a Participant under this Plan, when expressed in
the form of a single life annuity beginning on the Participant's Normal
Retirement Date, shall be equal to the excess of (a) over (b) where:


(a) equals the Participant's monthly retirement income benefit under Section 4.1
of this Plan and the Qualified Pension Plan, payable in the form of a single
life annuity beginning on such Participant's Normal Retirement Date, as
determined under the terms and conditions of such plans, except that such
determination under this Section 5.2(a) shall be made assuming that the
Participant had additional years of credited service as specified in the
recommendation under Section 5.1; and


(b) equals the sum of (i) such Participant's actual monthly retirement income
benefit under Section 4.1 of this Plan and the Qualified Pension Plan, payable
in the form of a single life annuity beginning on such Participant's Normal
Retirement Date, as determined under the terms and conditions of such plans, but
without assuming the additional years

8

--------------------------------------------------------------------------------


of credited service as specified in the recommendation under Section 5.1 and
(ii) the actuarial equivalent amount, expressed as a single life annuity
beginning on such Participant’s Normal Retirement Date, received by such
Participant from any pension plans of his or her previous employers, if any,
whether qualified under Section 401 of the Code or not.


5.3 Service Requirements. Unless provided otherwise in the recommendation, the
number of additional years of service specified in the recommendation shall be
credited to a Participant at the rate of one additional year of service for each
completed year of service with the Company or one of its Subsidiaries.
5.4 Forfeiture. Unless provided otherwise in the recommendation, mid-career
pension enhancement benefits shall be forfeited, and a Participant, together
with any of his or her beneficiaries, shall have no right to such benefits if:


(a) the Participant has engaged in Gross Misconduct;


(b) the Participant, without the consent of the Committee, while employed by the
Company or a Subsidiary or after termination of such employment, becomes
associated with, employed by, renders services to, or owns any interest in
(other than any non-substantial interest, as determined by the Committee), any
business that is in competition with the Company or with any business in which
the Company has a substantial interest as determined by the Committee (such
restriction from competition after termination of employment shall not apply to
a Participant in the event he or she has an Involuntary Termination without
Cause); or


(c) the Participant terminates employment with the Company and all of its
Subsidiaries prior to age 60, unless the Participant terminates such employment
for reasons of (i) death, (ii) total and permanent disability, or (iii)
Involuntary Termination without Cause.
5.5 Applicability. The provisions of Section 5 are only effective for a
Participant who has been granted a mid-career pension enhancement pursuant to
Section 5 before April 19, 2005.
The provisions of Section 5 are not applicable to a Participant entering the
Plan on or after April 19, 2005, or any Participant who has not been granted a
mid-career pension enhancement pursuant to Section 5 before April 19, 2005.

9

--------------------------------------------------------------------------------


SECTION 6
BENEFIT COMMENCEMENT DATE AND
FORM OF PAYMENT FOR BENEFITS NOT SUBJECT TO §409A


6.1 Benefits not Subject to §409A. This Section 6 provides the rules for benefit
commencement dates and forms of payment for Plan benefits accrued and vested
before January 1, 2005 as described in §1.409A-6(a) of the Treasury Regulations.
6.2 Benefit Commencement Date. Subject to Section 10.6 and the following
sentence, benefits payable to a Participant under the Plan shall commence as of
the same annuity starting date as the benefits under the Qualified Pension Plan
to which such benefits relate. In addition, mid-career pension enhancement
benefits payable under the Plan will not commence until the Participant has
cooperated, to the satisfaction of the Committee, in disclosing the benefits he
or she will receive from any pension plans of a previous employer as described
in Section 5.2(b)(ii).
Effective November 6, 2009, any amounts payable under this Plan may be reduced
at the time so payable by amounts owed to the Company at such time.
6.3 Form of Payment. Subject to Section 10.6, benefits payable to a Participant
under Section 6 of the Plan shall be distributed as follows:
(a) if the Participant does not make a timely election (as described under
paragraph (b) below), then
(i) if the Participant is not married as of his or her annuity starting date, in
the form of an annuity for the Participant’s life, or
(ii) if the Participant is married as of his or her annuity starting date, and
such date is before February 1, 2002, in the form of an annuity for the
Participant’s life with a survivor annuity for the life of the Participant’s
spouse where the survivor annuity is 50% of the amount of the annuity payable
during

10

--------------------------------------------------------------------------------


the joint lives of the Participant and the Participant’s spouse, or
(iii) if the Participant is married as of his or her annuity starting date, and
such date is on or after February 1, 2002, in the form of an annuity for the
Participant’s life, or

(b) in any form provided under the Qualified Pension Plan which the Participant
elects. Such election must be made by the Participant in writing and will only
be effective if it is received by the Committee no later than one year prior to
the Participant’s annuity starting date for benefits under the Qualified Pension
Plan. Notwithstanding the previous sentence, a married participant who has not
made an election under this paragraph (b) may elect, before his or her annuity
starting date and during the period between the dates of January 1, 2002 through
January 31, 2002, to elect to receive his benefit in the form of an annuity for
the Participant’s life with a survivor annuity for the life of the Participant’s
spouse where the survivor annuity is 50% of the amount of the annuity payable
during the joint lives of the Participant and the Participant’s spouse.
(c) The amount payable under an optional form shall be subject to application of
the same actuarial equivalence factors as are applicable to the amount payable
under the Qualified Pension Plan to which the benefit under this Plan relates.





11

--------------------------------------------------------------------------------


SECTION 7
BENEFIT COMMENCEMENT DATE AND
FORM OF PAYMENT FOR BENEFITS SUBJECT TO §409A


7.1 Benefits Subject to §409A. This Section 7 provides the rules for benefit
commencement dates and forms of payment for Plan benefits accrued or vested
after December 31, 2004 as described in §1.409A-6(a) of the Treasury
Regulations, and commencing as of a date on or after January 1, 2009.
7.2 Benefit Commencement Date. Subject to Section 7.4, a Participant’s benefits
will commence as of the first day of the month coincident with or next following
the latest of the following:
(a) the Participant’s Separation from Service;
(b) the Participant’s 55th birthday, if the Participant has ten or more years of
continuous service in the Qualified Pension Plan on the date of the
Participant’s Separation from Service,
(c) the Participant’s 65th birthday, if the Participant has less than ten years
of continuous service in the Qualified Pension Plan on the date of the
Participant’s Separation from Service, or
(d) January 1, 2009.
Under no circumstances, however, may amounts scheduled to be paid in a given
calendar year actually be paid after the later of (i) December 31st of that
calendar year, or (ii) the 15th day of the third month following the scheduled
payment date.
Effective November 6, 2009, any amounts payable under this Plan may be reduced
at the time so payable by amounts owed to the Company at such time.
7.3 Form of Payment. Subject to Section 7.5, benefits payable to a Participant
under

12

--------------------------------------------------------------------------------


Section 7 of the Plan shall be distributed as follows:
(a) in the form of payment elected by the Participant under Section 6.3 if the
Participant makes such an election at least 12 months before the commencement
date of benefits under Section 7.2; or
(b) if the Participant does not make such a timely election, then in the form of
an annuity for the Participant’s life.
(c) The amount payable under an optional form shall be subject to application of
the same actuarial equivalence factors as are applicable to the amount payable
under the Qualified Pension Plan to which the benefit under this Plan relates.


7.4 Delay for Specified Employees. Notwithstanding the benefit commencement date
specified in Section 7.2, and effective for benefits payable under this Section
7 with a benefit commencement date after December 31, 2004, benefits payable to
a Participant who is a “specified employee” will be subject to a “six-month
payment delay.” A “six-month payment delay” means the required delay in payment
to a Participant who is a “specified employee” of amounts subject to Section
409A that are paid upon Separation from Service, pursuant to Section
409A(a)(2)(B)(i) of the Code. When a “six-month payment delay” is required, any
benefit payment otherwise payable before the date which is six months after the
date of Separation from Service, will be held and distributed as soon as
practicable after the “six-month payment delay” but in no event later than 90
days after that delay or, if earlier, the date of the Participant’s death. The
term “specified employee” shall have the meaning ascribed to this term under
Section 409A of the Code.


7.5 Lump Sum Cash Outs. Notwithstanding the form of payment specified in Section
7.2, 7.3 and subject to Section 7.4, if, upon a Participant’s Separation from
Service, the actuarial

13

--------------------------------------------------------------------------------


equivalent of a Participant’s vested benefits under this Section 7 is less than
$15,000, such benefits will be paid in a lump sum within 60 days after such
Separation from Service, provided, that such payment results in the termination
and liquidation of the entirety of such Participant’s interest under the Plan,
including all agreements, methods, programs or other arrangements which would be
aggregated with the Plan under Treas. Reg. §1.409A-1(c)(2).

14

--------------------------------------------------------------------------------


SECTION 8
DEATH BENEFITS


8.1 Death On or After Annuity Starting Date.
(a) If a Participant dies on or after his or her annuity starting date with
respect to his or her benefits under Section 6 that are not subject to §409A,
the survivor benefits payable under the Plan with respect to such benefits, if
any, shall be payable in accordance with the form of distribution in effect for
such Participant under the Plan as of the date of his or her death.
(b) If a Participant dies on or after his or her annuity starting date with
respect to his or her benefits under Section 7 that are subject to §409A, the
survivor benefits payable under the Plan with respect to such benefits, if any,
shall be payable in accordance with the form of distribution in effect for such
Participant under the Plan as of the date of his or her death.
8.2 Computation of Surviving Spouse Benefit in Event of Participant’s Death
Before Annuity Starting Date. If a Participant dies before his or her annuity
starting date, and such Participant is survived by a spouse to whom he or she
was married for at least one year immediately prior to the date of such
Participant's death, such surviving spouse shall be entitled to a survivor
benefit hereunder. Any such survivor benefit payable to a Participant’s spouse
shall be equal to the excess of (a) over (b) where:


(a) equals the monthly amount of the survivor benefit payable to the
Participant's surviving spouse under the Qualified Pension Plan, as determined
under the terms and conditions of such plan, except that (i) such determination,
computed as described in Section 4.1, shall disregard the restrictions under
such plan which are imposed in accordance with Sections 415 and 401(a)(17) of
the Code and shall include as compensation any Deferred Compensation Plan
Deferrals, and (ii) such determination shall include any additional years of
credited service specified in Section 5.1 for such Participant computed as
described in Section 5.2; and



15

--------------------------------------------------------------------------------


(b) equals the sum of (i) the monthly amount of the survivor benefit which is
actually paid to such surviving spouse from such Qualified Pension Plan, as
determined under the terms and conditions of such plan, including the
restrictions under such plan which are imposed in accordance with sections 415
and 401(a)(17) of the Code and excluding any Deferred Compensation Plan
Deferrals and any additional years of credited service specified in Section 5.1
for such Participant and (ii) for Participants entitled to a mid-career pension
enhancement under Section 5, the monthly amount of the survivor benefit which is
actually paid to such surviving spouse from any pension plan of the
Participant’s previous employers, if any, whether qualified under Section 401 of
the Code or not.
In the event a surviving spouse eligible to receive a survivor benefit under
this Section 8.2 dies before his or her actual benefit commences as set forth
above, no benefit shall be payable hereunder.
In the event the Participant dies after the annuity starting date of a portion
of his or her benefit (such as the portion of the benefit under Section 7), but
before the annuity starting date of a portion of his or her benefit (such as the
portion of the benefit under Section 6), any benefit due the surviving spouse
for the portion of the benefit for which the annuity starting date has not
occurred will be calculated as described above for such portion.
8.3 Benefit Commencement Date and Form of Payment for Surviving Spouse Benefits
under Section 8.2.
(a) With respect to the Surviving Spouse benefits attributable to benefits
accrued and vested before January 1, 2005 as described in §1.409A-6(a) of the
Treasury Regulations (i.e., that are not subject to §409A), subject to Section
10.6, such survivor benefit shall commence as of the same date that the survivor
benefit to such spouse under the Qualified Pension Plan begins and shall be
payable in the form of a single life annuity.
(b) With respect to the Surviving Spouse benefits attributable to benefits
accrued or vested after December 31, 2004 as described in §1.409A-6(a) of the
Treasury

16

--------------------------------------------------------------------------------


Regulations (i.e., that are subject to §409A) and commencing as of a date on or
after January 1, 2009, subject to Section 7.5, such survivor benefit shall
commence as of the first day of the month following the Participant’s death and
shall be payable in the form of a single life annuity.

17

--------------------------------------------------------------------------------


SECTION 9


ADMINISTRATION OF THE PLAN


9.1 The Committee and the Plan Administrator. The Plan will be administered by a
Committee consisting of not less than three persons designated from time to time
by the Board. The Committee shall appoint a Plan Administrator to assist the
Committee in the Plan’s administration. The Plan Administrator shall be
responsible for the day-to-day administration of the Plan and shall have other
powers and responsibilities delegated to him or her by the Committee. The
Committee may authorize the Plan Administrator to designate agents to carry out
certain of his or her responsibilities.
9.2 Power of the Committee. The Committee shall have full power and authority:
(a) to, in its sole discretion, make decisions and take any action with respect
to questions arising in connection with the Plan, including but not limited to,
the construction and interpretation of the Plan and to make equitable
adjustments for any mistakes or errors made in the administration of the Plan;


(b) to, in its sole discretion, determine all questions arising in the
administration of the Plan, including the power to determine the rights of
Participants and their beneficiaries and the amount of their respective
interests;


(c) to adopt such rules and regulations as it may deem reasonably necessary for
the proper and efficient administration of the Plan consistent with its
purposes;


(d) to enforce the Plan in accordance with its terms and the rules and
regulations adopted by the Committee; and


(e) to delegate its powers to any officer of the Company or other specified
persons or committees.


(f) to do all other acts which in its judgment are necessary or desirable for
the proper and advantageous administration of the Plan.



18

--------------------------------------------------------------------------------


9.3 Coordination of Benefit payments. The Committee shall take such action as it
deems necessary or appropriate to establish procedures to coordinate the payment
of benefits under the Plan with the payment of the corresponding benefits under
the Qualified Pension Plan to which the benefits payable hereunder relate.
9.4 Committee Actions. The Committee shall act by the vote or concurrence of the
majority of its members and shall maintain a written record of its decisions and
actions. Resolutions may be adopted or other action may be taken without a
meeting upon the unanimous written consent of the Committee. No member of the
Committee shall have any personal liability to anyone, either as such member or
as an individual, for anything done or omitted to be done in good faith in
carrying out the provisions of the Plan.
9.5 Indemnification. The Employers will indemnify and hold harmless the
directors and officers of the Employers, and of all Subsidiaries, the members of
the Committee and all other Employees of the Employers, or of any Subsidiary,
from any liability, loss, cost or damage that such individuals may incur in the
exercise and performance of their duties and powers hereunder, except as may
result from their own gross negligence or willful default. The Employers also
will assume the defense of any and all actions, suits or proceedings brought or
advanced by any person (other than an Employer) against any such individual
arising under the Plan.    
9.6 Claim for Benefits. Any claim for benefits under this Plan shall be made in
writing to the Plan Administrator. If a claim for benefits is wholly or
partially denied, the Plan Administrator shall so notify the Participant or
beneficiary within 90 days after receipt of the claim. The notice of denial
shall be written in a manner calculated to be understood by the Participant or
beneficiary and shall contain (a) the specific reason or reasons for denial of
the claim, (b) specific references to the pertinent Plan provisions upon which
the denial is based, (c) a description of any additional material or information
necessary to perfect the claim together with an explanation of why such material
or information is necessary and (d) an explanation of the claims review
procedure. The

19

--------------------------------------------------------------------------------


decision or action of the Plan Administrator shall be final, conclusive and
binding on all persons having any interest in the Plan, unless a written appeal
is filed as provided in Section 9.7 hereof.
9.7 Review of Claim. Within 60 days after the receipt by the Participant or
beneficiary of notice of denial of a claim, the Participant or beneficiary may
(a) file a request with the Committee that it conduct a full and fair review of
the denial of the claim, (b) review pertinent documents and (c) submit questions
and comments to the Committee in writing.
9.8 Decision After Review. Within 60 days after the receipt of a request for
review under Section 9.7, the Committee, or its delegate, shall deliver to the
Participant or beneficiary a written decision with respect to the claim, except
that if there are special circumstances (such as the need to hold a hearing)
which require more time for processing, the 60-day period shall be extended to
120 days upon notice to the Participant or beneficiary to that effect. The
decision shall be written in a manner calculated to be understood by the
Participant or beneficiary and shall (a) include the specific reason or reasons
for the decision and (b) contain a specific reference to the pertinent Plan
provisions upon which the decision is based.

20

--------------------------------------------------------------------------------


SECTION 10
MISCELLANEOUS PROVISIONS


10.1 Expenses. Expenses of administering the Plan, including the fees and
expenses of any trustee, will be borne by the Employers.
10.2 Employment Rights. Establishment of this Plan shall not be construed to
give any Participant or beneficiary the right to be retained by the Employer or
to any benefits not specifically provided by the Plan.
10.3 Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan. The Plan shall be construed and enforced,
however, as if the illegal or invalid provision had never been inserted, and the
Company shall have the privilege to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.
10.4 Trust. The Employers shall make all distributions under this Plan.
Alternatively, the Company may, on behalf of itself and the other Employers,
transfer assets to a trust established with an independent trustee to make
distributions under the Plan. The assets so held in such trust shall remain the
general assets of the Company which at all times shall be subject to the rights
and claims of the Company's general creditors in accordance with the terms of
the trust. The rights of Participants and their beneficiaries under this Plan
and any such trust shall be exclusively unsecured contractual rights. No
Participant or beneficiary shall have any right, title or interest whatsoever in
the trust.
10.5 Applicable Law.
(a) This Plan, to the extent considered an unfunded deferred compensation plan
for a select group of management or highly compensated employees which is not an
excess benefit plan, is fully exempt from Titles II, III and IV of ERISA.
However, this Plan, to the

21

--------------------------------------------------------------------------------


extent so considered, shall be governed and construed in accordance with the
applicable sections of Title I of ERISA.


(b) To the extent not governed by ERISA, this Plan shall be governed by and
construed according to the laws of the State of Kansas.
10.6 Lump Sum Cash Outs. Notwithstanding any other provision of the Plan to the
contrary, the Committee may, in its sole discretion, direct that the actuarial
equivalent of an individual's benefits under Section 6 or Section 8.3(a) payable
hereunder be paid to such individual in a lump sum payment on such date as the
Committee may determine. Such actuarial equivalent amount shall be determined in
the same manner that the amount of an involuntary cash out distribution is
computed under the Qualified Pension Plan to which the benefits payable
hereunder relate. In no event, however, shall lump sum payments under this
Section 10.6 be limited by the $3,500 ceiling (adjusted for inflation) on
involuntary cash out distributions set forth in such Qualified Pension Plan. The
payment of an immediate lump sum amount under this Section 10.6 shall be a
complete discharge of any obligations to such individual and his or her
beneficiaries hereunder.
10.7 Incapacity of Benefit recipient. In the event any benefits (including
survivor benefits) hereunder are payable to an individual who is physically or
mentally incompetent to receive such payment, such benefits shall be paid on
such individual's behalf to the same party to whom the corresponding benefits
from the Qualified Pension Plan are paid.
10.8 Effect on Qualified Retirement Plans. Amounts credited or paid under this
Plan shall not be considered to be compensation for purposes of the Qualified
Pension Plans or any other qualified retirement plan maintained by an Employer.
10.9 Withholding of Taxes. An Employer, or a person designated by the Employer,
will withhold any required taxes related to the vesting of accrued benefits or
the payment of supplemental retirement income or survivor benefits hereunder. In
addition, an Employer may

22

--------------------------------------------------------------------------------


withhold such sum as the Employer or such person may reasonably estimate to be
necessary to cover taxes for which the Employer or such person may be liable and
which may be assessed with regard to such payment of supplemental retirement
income or survivor benefits.
10.10 Amendments. The Board may amend this Plan in its sole discretion. Any such
amendment shall be effective at such date as the Board may determine, except
that no such amendment, other than an amendment of a minor nature or permitted
in accordance with the terms of the trust, if any, described in Section 10.4,
may apply to any period prior to the announcement of the amendment. The
Committee may also amend the Plan, both retroactively and prospectively, but
only to make minor changes which are technical or administrative in nature.
10.11 Plan Termination. The Board may at any time terminate this Plan in whole
or in part in which case no further benefits shall accrue hereunder with respect
to any affected Participant. If an Employer ceases to be a Subsidiary of the
Company, the participation in this Plan of all Participants employed by that
Employer will terminate and no further benefits for such Participants shall
accrue hereunder.
10.12 Non Alienation. Subject to Section 10.13, no right or benefit under the
Plan shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge the same shall be void. No right or benefit under the
Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities or torts of the person entitled to such benefits, except such claims
as may be made by the Company or any other Employer.

23

--------------------------------------------------------------------------------


10.13 Qualified Domestic Relations Orders. Section 10.12 shall not apply to the
creation, assignment or recognition of a right to the benefit under the Plan
pursuant to a “domestic relations order” (as defined in Section 206(d)(3)(B)(ii)
of ERISA) which meets the requirements of a “qualified domestic relations order”
(as defined in Section 206(d)(3)(B)(i) of ERISA) and which is consistent with
the nature of benefits provided under the Plan.
10.14 Notices. Notices, reports and statements to be given, made or delivered to
a Participant shall be deemed duly given, made or delivered, when addressed to
the Participant, and delivered by ordinary mail, or by Employer mail, to such
Participant's business address or resident address on the employee information
system of the Employer. All notices required to be given by a Participant or
beneficiary shall be given on a form provided for the purpose and shall be
deemed received when delivered to the Committee or such Participant's local
human resources department.

24

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Sprint Nextel Corporation has caused this instrument to be
executed by a duly authorized officer on this 10th day of February, 2012,
effective as of the 6th day of November, 2009.
SPRINT NEXTEL CORPORATION




By: /S/ Stanley M. Sword
Vice President, Total Rewards
Sprint Nextel Corporation







25